DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Response to Amendment
 This office action is responsive to amendment filed on April 27, 2020. Claims 1-4, 8, 14, 15-17 and 28 have been amended. Claims 20-27 previously have been canceled. No new claims have been added. Claims 1-19 and 28 remain pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-19 and 28 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee et al. (US. Pub. No. 2017/0303259 A1, hereinafter Lee).
      Regarding claim 1.
         Lee teaches a method (Lee teaches in Figs. 1, 5, 6 and [Abstract], ¶ [0005] and ¶ [0012]), comprising: selecting, by a network node, a network function instance from a group of network function instances (Lee teaches in Figs. 5 and 6 that NSSF (network slice selection function/network a plurality of network function instances provides the same network function within the same network slice instance 310, a single network function instance may be selected from among the plurality of network function instances “selecting a network function instance from a group of network function instances”), the selecting based on information indicating membership of the network function instance in the group of network functions instances and the information including session information for a request associated with a session of a user equipment (Lee, NSSF (network slice selection function) of Figs. 5 and 6 show a registration request and a session establishment request to select the NSI (network slice instance) at steps 511 of Fig. 5 and 603 of Fig. 6 respectively, and further Lee teaches in ¶ [0155], that, the NSSF (network slice selection function) selecting NSI (network slice instance) based on registration information received from AMF (access mobility function) which includes S-NSSAI (single-network slice selection assistance information) which is equivalent to “information indicating membership of network function instances” and an active NSI (network slice instance) to be accessed by the UE which is equivalent to “session information associated with the UE” and further teaches in ¶ [0113] that the NSSAI through NSSF used to select an AMF and a set of network slice instances), the session information indicating whether the network function instance and the group of network function instances were previously assigned to the user equipment (Lee, NSSF of Fig. 6 and ¶ [0155], provides NSI (Network slice instance) selection information and based on session establishment request from UE and further determining the availability of NSI (network slice instance) according to the serving registration area of the UE (user equipment). The Examiner equates Lee’s the serving registration area of NSI of UE (user equipment) to applicants and also teaches in ¶ [0099] that the network slice instance may be selected by further using a network slice instance previously allocated “were previously assigned “ to a UE and a serving registration area of the UE. This indicates how the group of network function instances were previously assigned to the user equipment selected and a session management (SM) message for establishing a PDU session is received from the UE, a subsequent SMF network function discover); and
        forwarding, by the network node (NSSF of Fig. 5), the request to the selected network function instance in the group of network function instances (Lee, NSSF of Fig. 5 shows how the NSSF receiving a request and forwarding the response and furthermore teaches in ¶ [0130], “the NSSF may forward information about the selected NSI (network slice instance) to the AMF as an NSI selection response and also forwards information about the new AMF (access mobile function) to the AMF as the NSI selection response” and further teaches in ¶ [0192] that the processor receives the a registration request from a UE, may select a network slice instance to be allocated to the UE from among a plurality of network slice instances in the communication apparatus 1100 in response to the registration request, and may forward a registration accept message corresponding to the selection of the network slice instance to the UE. The process of selecting from among a plurality of network slice instances functionally is equivalent to “the selected network function instance in the group of network function instances”).
Regarding claim 2.   
           Lee teaches receiving, by the network node (Lee, NSSF), the request, wherein the group of network function instances are a same type of virtualized network function (Lee, ¶ [0128] NSSF (network node) of Fig.5 receives requests from UE (user equipment) through AMF) and further indicates plurality of network function which may include AMF, NSI, NSSAI and further teaches in ¶ [0070] that a  reliability of service and network resource operation by achieving the network flexibility through software defined networking/network function virtualization (SDN/NFV) technology-based resource virtualization. This indicates the same network function virtualization for all network function instances).
Regarding claim 3. 
wherein the information indicating membership group identifier (Lee teaches in ¶ [0100] the network function instance may be selected based on a logical network identifier and a type of a network function and the logical network identifier indicates an NSI ID in the case of network slicing, and otherwise, indicates a serving PLMN. The type of the network function indicates a role of a corresponding network function instance and may include, for example, an AMF, an NSSF, an SMF, a UPF, an AUF, a PCF, and the like.).
Regarding claim 4. 
            Lee teaches receiving, by the network node, the information, including a group identifier identifying the group and a pointer identifying the network function instance (“pointer” is equivalent to “address” or “ID/identity” per Applicant’s disclosure in ¶ [0039] and thus, Lee teaches in ¶ [0128], NSSF (network node) of Fig.5 receives registration requests from UE (user equipment) through AMF (access mobility function) and wherein the registration request includes information and further teaches in ¶ [0100] how the logical network identifier assigned NSI ID “previously assigned” to determine a network instance selection to provide service request to the UE/user equipment), the session information indicating the group identifier and the pointer were previously being assigned to serve requests for the user equipment (lee teaches in ¶ [0100] how the logical network identifier assigned NSI ID “previously assigned” to determine a network instance selection and further teaches in ¶ [0155] when performing the PDU session establishment, the AMF may verify a set of potential accepted S-NSSAI through the NSSF to determine the availability of a network service instance according to the serving registration area of the UE and the NSI information accessed by the UE to the NSSF. The NSSF may provide information about the selected NSI and the serving NRF corresponding to the selected NSI to the AMF as a response).
Regarding claim 5. 
receiving, by the network node, candidate information including at least one candidate network function instance, wherein the candidate information indicates the membership of the network function instance in the group and/or address information of the candidate network function instance (“pointer” is equivalent to “address” or “ID/identity” per Applicant’s disclosure in ¶ [0039]and thus, Lee teaches in ¶ [0128], NSSF (network node) of Fig.5 receives registration requests from UE (user equipment) and further teaches in ¶ [0099] that how the network slice instances can be selected among a plurality of network slice instances in a network system based on (NSSAI) network slice selection assistance information for example, based on at least one of IP addresses of a new AMF (candidate network function instance). Note that the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has addressed the candidate network function instance include IP/address information).
Regarding claim 8. 
            Lee teaches wherein the selecting further comprises: in response to the information indicating the session has not been assigned to the group or the pointer (Lee, ¶ [0111] although, there are multiple network slice instances are available in the group, the PDU session is belongs to a specific network slice and does not share the PDU session), selecting, based on the candidate information, a candidate network function instance in a corresponding group of network function instances, wherein the candidate network function instance comprises the selected network function instance (“pointer” is equivalent to “address” or “ID/identity” per Applicant’s disclosure in ¶ [0039] and thus, Lee, ¶ [0128], NSSF (network node) of Fig.5 receives registration requests from UE (user equipment) and further in ¶ [0099] teaches how the network slice instances can be selected among a plurality of network slice instances in a network system based on NSSAI (network slice selection assistance information) and based on at least one of IP addresses of a new AMF (candidate network function instance)).
Regarding claim 9. 
        Lee further teaches storing, as part of the session information, the pointer to the selected network function instance and/or the group identifier to the selected group (“pointer” is equivalent to “address” or “ID/identity” per Applicant’s disclosure in ¶ [0039] and thus, Lee teaches in ¶ [0160] how the network repository function (NRF) can manage the network function instance (NFI) repository 710 of Fig. 7 and serving network function repository (SNF) 720 of Fig. 7 after a network function instance (NFI) selection is made based on the session management function (SMF) type, IP address and NSI ID provided. Note that the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has addressed the “storing the session information based on the pointer/NSI ID). 

Regarding claim 10. 
         Lee teaches receiving, by the network node, a release indication indicating the session is not bound to the network function instance (Lee, Fig. 6 shows how the NSSF of Fig. 6 receiving a PDU session establishment request from the AMF and further teaches in [0142], that how a set of network slice instances accessible by the UE (user equipment) terminated from the ongoing PDU session this process is functionally similar to “session is not bound to the network function instance”); and 
         releasing, by the network node, the pointer to the network function instance (“pointer” is equivalent to “address” or “ID/identity” per Applicant’s disclosure in ¶ [0039] and thus, Lee teaches in ¶ [0089], NSSF provides an output parameter information about the selected NSI ID and IP address new service AMF and FQDN (fully qualified domain name). The selected NSI ID and IP address equivalent to applicant’s “pointer”).
Regarding claim 11. 
wherein the network function instance is configured to provide at least an access management function (Lee, ¶ [0246], the network instance function includes AMF (access mobility management function), a session management function (Lee, ¶  [0094], “SMF (a session management function)), a policy control function (Lee, ¶ [0082], “a policy control function ( PCF ) may be shared between one or more network slice instances”), a user plane function (Lee, ¶ [0243], network instances include user plane function), a user data management function (Lee, FIG. 5 and ¶ [0127], UDM (User Data management function)), an authentication server function (Lee, ¶ [0065], “Security anchor function (SEA). The SEA may interact with an authentication server function (AUSF)”), a network exposure function, and/or a network slice selection function (Lee, ¶ [0051], “a network slice selection function (NSSF) 110…” Here the claims recited in alternative …, the Examiner addressed all the limitations except for the “network exposure function”).   
 Regarding claim 12. 
        Lee teaches wherein the network function instance comprises a virtualized network function instance (Lee, ¶ [0053], “a network function may be implemented in a virtualized function instantiated on an appropriate platform, for example, on a cloud infrastructure”), and wherein the group comprises virtualized network function instances (Lee, ¶ [0004], network slice instance selection based on user request provided in a 5G core network architecture according to the introduction of network virtualization technology and further teaches in ¶ [0005] how to select a single instance among a plurality of instances “a group of instances).
Regarding claim 13.
      Lee teaches wherein the virtualized network function instance is virtualized in a host computer and/or a virtual machine (Lee, ¶ [0004], network slice instance selection based on user request provided in a 5G core network architecture according to the introduction of network virtualization technology and further teaches in ¶ [0047] an operation of selecting a single network slice 
Regarding claims 14 and 28.
Claims 14 and 28 incorporate substantively all the limitations of claim 1 in an apparatus and non-transitory computer readable storage medium form and are rejected under the same rationale.
Regarding claim 15.
Claim 15 incorporate substantively all the limitations of claim 2 in an apparatus form and is rejected under the same rationale.
Regarding claim 16.
Claim 16 incorporate substantively all the limitations of claim 3 in an apparatus form and is rejected under the same rationale.
Regarding claim 17.
Claim 17 incorporate substantively all the limitations of claim 4 in an apparatus form and is rejected under the same rationale.
Regarding claim 18.
Claim 18 incorporate substantively all the limitations of claim 5 in an apparatus form and is rejected under the same rationale.
Regarding claim 19.
Claim 19 incorporate substantively all the limitations of claim 9 in an apparatus form and is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Palanisamy (WO 2016/007494 A, hereinafter Palanisamy).
Regarding claim 6. Lee teaches the method of claim 5.
in response to the information indicating the session is assigned to the group identifier and the pointer, forwarding, by the network node, the request to the network function instance indicated by the group identifier and the pointer, wherein the network function instance is within the group indicated by the group identifier.
      However, Palanisamy teaches wherein the selecting further comprises: in response to the information indicating the session is assigned to the group identifier and the pointer (“pointer” is equivalent to “address” or “ID/identity” per Applicant’s disclosure in ¶ [0039] and thus, Palanisamy teaches in ¶ [0329] about a group application identifier which contains information to identify a particular service in a session and further teaches in ¶ [0092] that a group identifier and other service related parameters which includes a messaging ID and IP address), forwarding, by the network node, the request to the network function instance indicated by the group identifier and the pointer (Palanisamy, ¶ [0090], the core network (CN) nodes send/forward a group provisioning answer message by including an internal group identifier that is associated with a particular core network node and further teaches in ¶ [0092], that the external group identifier and other services related to the IP address “pointer”), wherein the network function instance is within the group indicated by the group identifier (Palanisamy, ¶ [0079], “the core network configures or provisions the identified UEs 214 (user equipment) using the selected method(s) and allocates one or more internal group identifier(s) associated with the provisioned service(s). The internal group identifiers are used within the core network to identify particular services”).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a group identifier in a core network to identify the service provisioning ([0079]) of Palanisamy into a method of selecting a network slice instance by using NSSF ([0128]) of Lee. One would have been motivated to do so since this method helps to perform a single network function instance selection process to be allocated to the user equipment from among the network function 

Regarding claim 7. Lee teaches the method of claim 5.
         Lee does not explicitly teach wherein the selecting further comprises: in response to the information indicating the session is assigned to the group identifier without the pointer being assigned, forwarding, by the network node, the request to the network function instance selected from within the group indicated by the group identifier.
         However, Palanisamy teaches wherein the selecting further comprises: in response to the information indicating the session is assigned to the group identifier without the pointer being assigned (“pointer” is equivalent to “address” or “ID/identity” per Applicant’s disclosure in ¶ [0039] and thus, Palanisamy teaches in ¶ [0079],“the core network configures or provisions the identified UEs 214 (user equipment) using the selected method(s) and allocates one or more internal group identifier(s) associated with the provisioned service(s)” and further teaches in ¶ [0061], that the device triggering a network connection or session while an IP address for the UE 214 is not available or reachable this is functionally similar to the applicants “without the pointer being assigned”), forwarding, by the network node, the request to the network function instance selected from within the group indicated by the group identifier (Palanisamy, ¶ [0090], the core network (CN) nodes send/forward a group provisioning answer message by including an internal group identifier that is associated with a particular core network node and further teaches in ¶ [0092], that the external group identifier and other services related to the IP address “pointer”).
. 
Response to Arguments
         Applicant argues that nowhere does Lee disclose selection of a network function instance from a group of network function instances, wherein the selection is based on (1) "information indicating membership of the network function instance in the group of network functions instances" and (2) "session information for a request associated with a session of a user equipment, the session information indicating whether the network function instance and the group of network function instances were previously assigned to the user equipment " and also argues that Lee fails to disclose or suggest at least the claim 1 "selecting, by a network node,…, the session information indicating whether the network function instance and the group of network function instances were previously assigned to the user equipment" and further argues that an AMF selecting a selecting a  network slice instance based on the accepted network slice instance to a NSSF to determine the network slice instance availability cannot be fairly equated to claim 1 limitation stated above. (Remarks, Pages 9-11).
         In response to the above Applicant’s argument, the Examiner respectfully disagrees. The Examiner believes that the prior art of record Lee clearly teaches the claimed limitation of independent claim 1 by showing how to select a single network function instances from a plurality of network function instances based on the registration and the registration includes the information of the network instances. As can be seen in the [Abstract] and in ¶ [0094] a single network function instance may be selected from among the plurality of network function instances and further teaches in ¶ [0110] how a selection of the network function instance can be made based on a registration and a session establishment. For example, an AMF “mobility management function” it is a type of network function instance selection for a set of network slice instances for the UE may be triggered by a first contacted AMF in a registration procedure, which may lead to change of the AMF. Once a target network slice instance is selected and a session management (SM) message for establishing a PDU session is received from the UE, a subsequent SMF network function discover and selection may be initiated by the AMF. An NRF may be used to perform the above selection tasks. Therefore, these teachings indicate that the selection of the network function instances depend on the registration and the session. In other words, under broadest reasonable interpretation the registration of the listed network function includes all necessary information which can indicate the claimed membership and the selecting the network function based on the session management (SM) message for establishing a PDU session is received from the UE. It is also believed that the term “were previously assigned function instance to user equipment” indicates previous time and thus, Lee expressly teaches at least in ¶ [0099] about a network slice instance previously allocated to UE which is equivalent to the claimed “were previously assigned to a UE”. Therefore, the teachings of Lee as a whole teach and fairly equate to claim 1 limitations. 
              Furthermore, any remaining arguments are addressed by the response above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




  /BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455